Title: Tobias Lear to Edmund Randolph, 23 February 1791
From: Lear, Tobias
To: Randolph, Edmund



Dear Sir,
February 23rd 1791

The President has desired me to transmit to you the enclosed containing a copy of a bill exhibited in the High Court of Chancery

of Virginia relative to certain lots drawn as prizes in Colonel Bird’s lottery, and to request that you would take some opportunity to remind him of the business, and do the necessary in it before his departure from this place.
The President thinks he shall be too much engaged for two or three days to attend to the matter—but after that you will be good enough to consult your own time. I have the honor to be very respectfully, Dear Sir, Your most obedient servant

Tobias Lear.

